United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-1023
                                    ___________

Otha Eric Townsend,                    *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Minnesota.
Sharon Jacks, Assistant Public         *
Defender, Individual and Official      *      [UNPUBLISHED]
Capacity, also known as Sharon         *
Jackson,                               *
                                       *
             Appellee.                 *
                                  ___________

                              Submitted: May 27, 2011
                                 Filed: June 3, 2011
                                  ___________

Before LOKEN, MURPHY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      Minnesota inmate Otha Eric Townsend appeals the district court’s1 order
dismissing his 42 U.S.C. § 1983 action against his former state public defender. After
careful de novo review, see Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir. 1999) (per
curiam), we agree with the district court that Townsend failed to state a claim because

      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota, adopting the report and recommendations of the Honorable Arthur J.
Boylan, United States Magistrate Judge for the District of Minnesota.
the public defender was not acting under color of state law when representing
Townsend, see Polk Cnty. v. Dodson, 454 U.S. 312, 325 (1981).

     Accordingly, we affirm. See 8th Cir. R. 47B.
                    ______________________________




                                     -2-